Citation Nr: 0026228	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-03 397	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to the payment of Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 
(West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from February 1943 to March 
1946.  He died in August 1998.  The appellant is his widow.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO).


FINDINGS OF FACT

1.  The veteran died in August 1998 as a result of chronic 
renal failure.

2. At the time of death, the veteran was service-connected 
for partial paralysis of the right brachial plexus and for 
depressed scar on the right side of the neck.  He was also 
awarded a 100 percent disability evaluation effective July 
1990.

3.  No competent medical evidence links the veteran's cause 
of death with either his service-connected right brachial 
plexus or scar disabilities.

4.  There is no competent medical evidence that a disability 
related to active service caused, hastened, or substantially 
and materially contributed to the veteran's death.

5.  The probative evidence of record does not show that the 
veteran was in receipt of or entitled to receive compensation 
at the time of death for service-connected disability that 
was rated totally disabling on either a schedular or 
unemployability basis for a period of 10 years immediately 
preceding death, or that he was so rated for a period of not 
less than five years from the date of his discharge or other 
release from active duty; the appellant applied for DIC 
benefits subsequent to March 1992.

CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. §§ 1110, 
1310, 5107 (West 1991); 38 C.F.R. §§ 3.310(a), 3.312 (1999).

2.  The criteria for entitlement to DIC benefits under 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 
5107(a) (West 1991); 38 C.F.R. §§ 3.22, 20.1106 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The appellant believes, in essence, that the veteran's death 
was a consequence of his service-connected disorders.  
Service connection for cause of death may be established and 
the appellant may be entitled to DIC benefits if a service-
connected or compensable disability caused, hastened, or 
substantially and materially contributed to the death.  38 
U.S.C.A. § 1310(b) (West 1991).  The death of a veteran will 
be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or contributory cause of death.  The 
service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is one that 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312 (1999).

The threshold question for the Board, however, is whether the 
appellant has presented a well-grounded claim for service 
connection.  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  See 38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  In a case such as this, where the 
determinative issue involves a question of medical causation, 
competent medical evidence in support of the claim is 
required for the claim to be found well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the appellant in developing the facts pertinent to her claim, 
and the claim must be denied.  Epps at 1467-68.

In March 1946, the RO granted the veteran service connection 
for "paralysis, nerve, brachial plexus, right."  This 
disability was noted to be a residual of a gunshot wound to 
the area of the neck and shoulder.  In March 1952, the RO 
granted service connection for "depressed scar, right side 
neck, healed due to GSW."  The Board, in July 1994, granted 
the veteran's claim for a total rating for compensation on 
account of individual unemployability.  The RO, as shown as 
part of an August 1994 rating decision, noted that 
entitlement to a total evaluation due to individual 
unemployability was established effective July 16, 1990.  The 
veteran died on August [redacted], 1998.  The Certificate of 
Death lists the cause of death as chronic renal failure.  

The veteran's service medical records are devoid of any 
mention of either treatment afforded the veteran for, or 
diagnoses of, renal-related problems.  

Postservice records relating to treatment prior to the 
veteran's death show that he underwent a right kidney removal 
in 1957.  A July 1961 VA clinical record shows diagnoses of 
chronic glomerular nephritis and previous right nephrectomy.  
A VA hospitalization discharge summary, dated in July 1987, 
is shown to include a diagnosis of mild renal insufficiency 
with status post right nephrectomy.  Another VA discharge 
summary, dated in December 1987, includes a diagnosis of 
chronic renal failure.  

Numerous other VA treatment records show that the veteran was 
treated at the VA Medical Center located in Alexander, 
Louisiana from 1985 to 1998.  Review of these records, shown 
to include both outpatient treatment records as well as 
hospitalization discharge summaries, indicates that he was 
treated for several different conditions, among them, 
cardiac-associated problems, chronic renal insufficiency, and 
cerebral vascular accident residuals.  Review of these VA 
medical treatment records also are noted to show histories of 
many disorders, such as hypothyroidism, gout, diabetes 
mellitus, peptic ulcer disease, and degenerative joint 
disease.  

As shown as part of the VA Form 9, Appeal to Board of 
Veterans' Appeals, dated in February 1999, the appellant 
attached a VA clinic appointment reminder notice dated in 
February 1999, of a VA speech appointment.  While the date of 
this notice is dated several months after the veteran's 
death, the appellant is asserting, in essence, that he had 
been afforded speech treatment as a result of his service-
connected gunshot wound residual scar.  

Also of record are several private home health care patient 
condition summary reports dated from 1994 to 1998, which are 
noted to have been completed by a registered nurse.  Review 
of these reports do not show that the veteran was afforded 
care for either of his service-connected disabilities.  One 
such summary, dated in March 1998, is shown to include a 
diagnosis of chronic renal failure.  

Medical evidence clearly establishes, as discussed above, 
that the veteran suffered from numerous disorders.  However, 
no medical professional has linked the veteran's cause of 
death to either of his service-connected disabilities.  The 
Certificate of Death lists the veteran's cause of death as 
chronic renal failure.  While the veteran is shown to have 
been treated for kidney-related problems dating back to 1957, 
including having undergoing a right kidney removal, no 
competent medical evidence shows that the symptomatology 
associated with either the veteran's service-connected 
partial paralysis of the right brachial plexus or depressed 
scar on the right side of the neck was a principal or 
contributory cause of that death.

While it is noted that the appellant has expressed her 
belief, as shown as part of a VA Form 21-4138, Statement in 
Support of Claim, dated in November 1998, that the veteran, 
"more than likely than not," died from his service-
connected conditions, the Board notes that it cannot rely 
solely on the testimony of the appellant because evidence of 
a medical nexus cannot be established by lay testimony.  
Brewer v. West, 11 Vet. App. 228 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Therefore, the record fails to show that a service-connected 
disability caused, hastened, or substantially and materially 
contributed to the veteran's death.  There being no competent 
medical evidence linking the veteran's cause of death to his 
period of active service, the appellant's claim must be 
denied as not well grounded.

The appellant has failed to meet her initial burden of 
submitting evidence of a well-grounded claim for service 
connection; therefore, the VA is under no duty to assist her 
in developing the facts pertinent to that claim.  See Epps, 
supra, at 1468.  As the Board is not aware of the existence 
of additional evidence that might well ground the appellant's 
claim, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a) (West 1991).  See McKnight v. Gober, 131 
F.3d 1483, 1484-85 (Fed. Cir. 1997).  That notwithstanding, 
the Board views this discussion as sufficient to inform the 
appellant of the elements necessary to well ground her claim, 
and as an explanation as to why her current attempt fails.

DIC Benefits

Applicable regulations provide that benefits authorized by 38 
U.S.C.A. § 1318 shall be paid to a deceased veteran's 
surviving spouse or children in the same manner as if the 
veteran's death is service connected when the following 
conditions are met:

(1)  The veteran's death was not caused 
by his or her own willful misconduct; and

(2)  The veteran was in receipt of or for 
any reason (including receipt of military 
retired or retirement pay or correction 
of a rating after the veteran's death 
based on clear and unmistakable error 
(CUE)) was not in receipt of but would 
have been entitled to receive 
compensation at the time of death for a 
service-connected disablement that 
either:

(i)  Was continuously rated totally 
disabling by a schedular or 
unemployability rating for a period of 10 
or more years immediately preceding 
death; or

(ii)  Was continuously rated totally 
disabling by a schedular or 
unemployability rating from the date of 
the veteran's discharge or release from 
active duty for a period of not less than 
five years immediately preceding death.

38 C.F.R. § 3.22 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that a survivor of a deceased veteran 
is eligible for DIC under section 1318(b)(1) if (1)  the 
veteran was in actual receipt of a 100 percent disability 
rating for the statutory period of time; (2)  the veteran 
would have been in receipt of a 100 percent disability rating 
for such time but for CUE in a final rating or Board 
decision; or (3)  if under specific and limited exceptions, 
the veteran was "hypothetically" entitled to a 100 percent 
disability rating for the required period of time.  Marso v. 
West, 13 Vet. App. 260 (1999).  According to the Court, 
consideration of whether the veteran was "hypothetically" 
entitled to a 100 percent disability rating for the required 
period of time can only be made for claims where 38 C.F.R. § 
19.196 applies, i.e., for those "entitled to receive" 
claims received prior to the March 1992 effective date of 
section 20.1106, or, where a veteran had never filed a claim 
for VA benefits, and therefore no final VA decision regarding 
the veteran's level of disability was made.  See Marso, supra 
(citing to Carpenter v. West, 11 Vet. App. 140 (1998) and 
Wingo v. West, 11 Vet. App. 307 (1998).

The provisions of 38 C.F.R. § 3.22 were revised effective 
January 21, 2000 defining the term "entitled to receive" 
and in effect limited the circumstances under which 
hypothetical entitlement could serve as a basis for awarding 
benefits under § 1318.  65 Fed. Reg. 3388-92 (2000) (to be 
codified at 38 C.F.R. § 3.22).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary for the 
Board to apply both the old and new versions of the 
regulation. If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 1991), can be no earlier than the 
effective date of that change.  The Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  VAOPGCPREC 3-2000 (2000).  In 
the instant case, since the old version of the regulation is 
less restrictive than the new, the old version is more 
favorable to the appellant and will be applied.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

In the present case, the veteran was discharged from service 
in March 1946.  In July 1994 the Board granted the veteran's 
claim for a total rating for compensation on account of 
individual unemployability.  The RO, as shown as part of an 
August 1994 rating decision, indicated that entitlement to 
the total rating was established effective from July 1990.  
The veteran died in August 1998.  

In this case, as the probative evidence of record does not 
show that the veteran was either evaluated as totally 
disabled for a period of ten years immediately preceding 
death or that he was totally disabled for five years from the 
date of his discharge from military service, the appellant 
cannot be awarded benefits on that basis.  See 38 C.F.R. 
§ 3.22(a)(2)(i),(ii).  

The Board next notes that the appellant submitted her claim 
for DIC benefits pursuant to 38 U.S.C.A. § 1318 after the 
effective date of 38 C.F.R. § 20.1106.  Because she filed her 
claim after the March 1992 effective date for 38 C.F.R. 
§ 20.1106, and the record shows that there is a final RO 
decision (dated in August 1994) regarding the effective date 
of the 100 percent grant for the veteran's total rating for 
compensation on account of individual unemployability, the 
Board concludes that the analysis of whether the veteran was 
"hypothetically" entitled to a total or 100 percent 
disability rating for the required period of time is not for 
application; because there is a final decision within 10 
years of his death.  See Marso, supra.

With regard to CUE, in order for a valid CUE claim to be 
raised, the appellant must allege with some specificity what 
the alleged error is, and, unless it is patently clear and 
unmistakable, the appellant must provide persuasive reasons 
as to why the result would have been manifestly different but 
for the alleged error.  Bielby v. Brown, 7 Vet. App. 260, 269 
(1994); Fugo v. Brown, 6 Vet. App. 40, 44 (1993); See Eddy v. 
Brown, 9 Vet. App. 52; 57 (1996).  The standard with respect 
to raising a claim for CUE is that it must be "the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  Fugo, 6 Vet. 
App. at 43.  CUE requires more than a disagreement on how the 
facts are weighed or evaluated; the appellant must show that 
the correct facts, as they were known at the time, were not 
before the adjudicator or that pertinent regulatory or 
statutory provisions were incorrectly applied.  See Russell 
v. Principi, 3 Vet. App. 310, 313 (1992).

The record shows no indication that the appellant has 
specifically alleged that there was CUE in any final decision 
pertaining to the veteran's service-connected disorders.  The 
Court has held that a claimant must raise with specificity 
issues of CUE under section 1318(b).  See Marso, supra.  As 
the appellant has not raised the issue of CUE in a final 
rating decision, the Board concludes that no further action 
or consideration is warranted as to this particular portion 
of the section 1318 analysis.

To summarize, the criteria for a grant of entitlement to DIC 
benefits have not been met; specifically, the evidence does 
not show that the veteran was in receipt of a 100 percent 
evaluation for 10 years prior to his death; there exists a 
final RO decision setting out the effective date of the 100 
percent grant for a total rating on account of individual 
umemployability as of a date less than 10 years prior to his 
death; and, the appellant applied for DIC benefits subsequent 
to March 1992.  As such there is no entitlement under 38 
U.S.C.A. § 1318 and the appellant's claim fails because of 
absence of legal merit or lack of entitlement under the law, 
thereby warranting a denial of the claim as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the cause of the veteran's death is 
denied.

Payment of Dependency and Indemnity Compensation under the 
provisions of 38 U.S.C.A. § 1318 (West 1991) is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 





- 8 -






- 6 -


